internal_revenue_service number release date index number -------------------------- ----------------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------ telephone number --------------------- refer reply to cc psi plr-109624-06 date march -------------------------- ------- ------- ----------------------------------------------------- -------------------------------------------------------------------- re ------------------------------------------------------------------- legend taxpayer trust --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------- date year year attorney attorney accountant dear ---------------------- and prior correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption facts ------------------------------- this is in response to a letter from your authorized representative dated january ------------------- ---------------------- the facts and representations submitted are summarized as follows taxpayer created trust on date for the benefit of her grandchildren great grandchildren a nephew and great-niece article iv of trust provides that the co-trustees may distribute the net_income and principal of trust currently to or for the benefit of any beneficiary in such amounts as the co-trustees may deem advisable if and when all living plr-109624-06 beneficiaries attain the age of thirty-five years trust will terminate and the co-trustees will distribute absolutely the remaining trust property to or among the beneficiaries or their successors in equal shares taxpayer transferred real_estate to trust in year and year accountant prepared and filed a form_709 for year and did not report the gift of real_estate to trust it is represented that accountant advised taxpayer that it was not necessary to report the gifts to trust in year and year because the gifts were less than the annual exclusion amount in an affidavit accountant swore that he provided no advice to taxpayer regarding the allocation of taxpayer’s gst_exemption to the transfers to trust in an affidavit attorney who drafted trust swore that he was not responsible for the preparation or filing of any form sec_709 for taxpayer and provided no advice to taxpayer regarding the allocation of taxpayer’s gst_exemption to trust upon review of trust attorney advised taxpayer of the necessity to allocate taxpayer’s gst_exemption to trust and subsequently requested such relief to do so taxpayer has sufficient gst_exemption available to allocate sufficient gst_exemption to trust it is represented that no distributions have been made from trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the tax years at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter plr-109624-06 within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to allocate her available gst_exemption to the year and year transfers to trust the allocations will be effective plr-109624-06 as of the respective date of the transfers to trust and the value of the transfers to trust as determined for federal gift_tax purposes will be used in determining the amount of taxpayer’s gst_exemption to be allocated to trust this allocation should be made on a supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosures copy for sec_6110 purposes copy of this letter william p o’shea associate chief_counsel passthroughs and special industries
